Citation Nr: 1521638	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of pneumonia, to include a blood clot of the left lung.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968, with a period of active duty for training from November 1962 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2008 rating decisions of the RO.

While the Veteran requested to appear at a hearing with the Board, he withdrew this request in March 2010.

This matter was previously before the Board in February 2013, at which time it was remanded for additional development.  Pursuant to the remand instructions, the RO attempted to verify some of the Veteran's PTSD stressors, attempted to obtain any records related to Social Security Administration benefits based on being disabled, and afforded the Veteran a VA psychiatric examination.  As discussed below, as the RO did not attempt to verify all of the Veteran's stressors, it was not completed adequately and that matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remainder of the remand instructions was satisfied.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran does not have any current residuals of pneumonia related to service.  

2. The Veteran's arthritis is not related to service.   

3. There is no current diagnosis pertaining to anemia.  

4. The Veteran's hypertension is not related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for the residuals of pneumonia, to include a blood clot of the left lung, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2014).

2. The criteria for service connection for arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for anemia are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Furthermore, VA examinations were not obtained for the service connection claim for pneumonia, to include a blood clot of the left lung, arthritis, anemia, or hypertension.  As discussed below, there is no medical or other competent evidence suggesting a nexus between any of the aforementioned disabilities and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, certain chronic diseases, such as arthritis and hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis and hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309(e) (2014).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran alleges he is entitled to service connection for residuals of pneumonia, to include a blood clot of the left lung, arthritis, anemia, and hypertension.  In an April 2008 statement, the Veteran stated he had pneumonia in his left lung in 1976, 10 years after service, and pneumonia again with blood clots in the left lung in 1981.  In his February 2009 notice of disagreement, the Veteran alleged he had lung and breathing problems, he hurt his knee in service, and currently has arthritis in his knees and shoulders.  He further asserted he presently has anemia.  He also contended he was exposed to lewisite, diesel fuel, gun cleaning aids, and tear gas.  He elaborated in an April 2011 statement that he was exposed to Agent Orange while at Camp Drum, located in New York, and exposed at Fort Knox.  He noted this was why he had so many medical problems.  

The Veteran's service treatment records do not show treatment for, complaints of, or a diagnosis of anemia, or hypertension.  A December 1962 record noted the Veteran was given cough syrup.  A September 1965 record noted the Veteran was hit across the left knee with a pipe and suffered a swollen, superficial laceration.  X-rays were normal.  A January 1966 record noted the Veteran complained of a cough.  The Veteran's separation examination report, dated November 1967, showed all clinical evaluations were normal and a chest x-ray was negative.  His November 1967 report of medical history also showed no complaints or treatment or respiratory or pulmonary problems, arthritis, anemia, or hypertension. 

A June 1995 private treatment record noted the Veteran had a history of chronic obstructive pulmonary disease (COPD).  VA treatment records beginning in February 1996 note the Veteran had left pleural effusion, possible pneumonia, and he had hypertension.  An April 1998 VA treatment record noted the Veteran complained of chest pain, but respiratory was clear.  A May 1998 VA treatment record noted the Veteran had degenerative joint disease and a June 1998 VA treatment record noted the Veteran had early degenerative arthritis of the elbow.  A November 1998 VA amination for the arteries, veins, and miscellaneous examination for the Veteran's previous claims of special monthly pension and pension noted the Veteran had degenerative arthritis of the knee, right elbow, C-spine, right shoulder, and hand at the carpal region.  It further noted his hypertension was controlled.  A November 2000 VA treatment record noted the Veteran had COPD.  An August 2014 VA treatment record noted the Veteran had a history recurrent pneumonia from 1976-1995. 

As the record does not reflect any manifestation of any arthritis or hypertension within a year following discharge from service, the presumptive service connection provision of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities are not applicable.  

While the Veteran contends he currently has anemia, the Board finds no evidence of a current disability.  VA treatment records are silent for any treatment or diagnosis of any anemia.  The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran contends he was exposed Agent Orange in service, as he was found not to have served in Vietnam and only alleges he was exposed to Agent Orange in America, presumptive service connection for a disease associated with exposure to certain herbicide agents, to include Agent Orange is not warranted.  

Moreover, although the Veteran contends he was exposed to other chemicals in service, such as lewisite, diesel fuel, gun cleaning aids, and tear gas, none of the Veteran's service treatment records or DD Form 214 or other service personal record provide any indication that he was ever exposed to those chemicals.  Furthermore, there is no competent or credible lay or medical evidence substantiating the Veteran's claim.  A determination of whether these medical conditions might be related to other chemicals is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to the etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

While the Veteran had a complaint of coughing, and was prescribed cough medication in-service, there is no indication he suffered from pneumonia in service.  It was not until after service that the Veteran was first diagnosed with pneumonia.  Moreover, the Veteran contended in an April 2008 statement that he had pneumonia in his left lung in 1976, which was after service.  Since the Veteran contends he did not have pneumonia until after service, the Board finds his allegation that he has residuals of pneumonia associated with service not creditable.  

Additionally, while the Veteran had a knee injury in service, there is no indication he had arthritis in service.  Moreover, although the Veteran contends he currently has arthritis in his knee, he is not competent to provide an opinion as the etiology in this case.  Service treatment records are also silent for any complaints or findings of symptoms of hypertension in service.  

The Board has found there is no competent medical opinion evidence that etiologically links any such residuals of pneumonia, arthritis, or hypertension back to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, there are no positive medical findings or opinions in support of the Veteran's claims and neither the Veteran nor his representative have provided competent evidence, medical or lay, suggesting how any such residuals of pneumonia, arthritis, or hypertension relate back in any way to the Veteran's period of service.  

Causal evidence against the claim, and while not dispositive, is the lapse of so many years between discharge and the first documented medical complaints and treatment of arthritis and hypertension.  The first medical record of any arthritis was in May 1998, nearly 30 after service.  The first medical record of any hypertension was in February 1996, nearly 28 years after service.  Those gaps provide highly probative evidence against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Thus the evidence weighs against a finding that the Veteran has any residuals of pneumonia, arthritis, or hypertension related to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56. 


ORDER

Entitlement to service connection for residuals of pneumonia, to include a blood clot in the left lung, is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for hypertension is denied.



REMAND

In February 2013, the Board remanded the remaining matter for further development.  One of the remand directives instructed the agency of original jurisdiction to attempt to verify the Veteran's PTSD stressors or make a determination that such verification was not possible.  The agency of original jurisdiction sent 3 out of 4 stressors to the Joint Service Records Research Center (JSRRC) for verification.  In an August 2013 memorandum, the Appeals Management Center stated the 4th stressor, the Veteran witnessed a man jump out a three story window, was not sent to the JSRRC for verification because the Veteran did not provide a date for the event.  In a November 2004 statement, the Veteran stated this event occurred in the "Summer 1966."  The Board interprets the summer to mean June, July, and August.  Thus, a remand is necessary for the RO to attempt to verify the Veteran's stressor or make a determination that such verification is not possible to fulfill VA's duty to assist the Veteran in obtaining evidence to substantiate his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all appropriate steps to attempt to verify the stressor provided by the Veteran in a November 2004 written statement, in which he indicates that he witnessed a soldier jump out of a three story window while they were stationed in Germany in June, July, or August (Summer) 1966.   

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


